Citation Nr: 0408235
Decision Date: 03/31/04	Archive Date: 07/21/04

DOCKET NO. 00-19 477                        DATE MAR 31 2004

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1. Entitlement to an initial increased evaluation for sinusitis rated non-compensable from December 2, 1998 until February 17, 2000, and 10 percent thereafter.

2. Entitlement to service connection for chronic conjunctivitis.

3. Entitlement to service connection for impaired vision.

4. Entitlement to service connection for a back disorder.

5. Entitlement to service connection for broken ribs.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for hypercholesterolemia (high cholesterol).

8. Entitlement to service connection for a heart disorder.

9. Entitlement to service connection for condyloma accuminata.



REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 1999 rating decision of the Regional Office (RO) in Columbia, South Carolina.

At that time the RO granted service connection for sinusitis, evaluated as noncompensable from December 2, 1998. Service connection was denied for chronic conjunctivitis, impaired vision, a back disorder, broken ribs, hypertension, high cholesterol, a heart disorder and condyloma accuminata. By rating action dated in April 2001, the zero percent rating for sinusitis was increased to 10 percent disabling, effective from February 18, 2000.

The veteran was afforded a hearing at the RO in December 2000. The issues of service connection for chronic conjunctivitis, impaired vision, a back disorder, broken ribs, hypertension, a heart disorder and condyloma accuminata and an

- 2 



increased evaluation for sinusitis will be discussed in the Remand section of this decision

FINDING OF FACT

Hypercholesterolemia is not a disability for which VA compensation is payable.

CONCLUSION OF LAW

Service connection for hypercholesterolemia is not warranted. 38 U.S.C.A. §§ 11l0, 1131 (West 2000); 38 C.F.R. § 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). This law eliminates the concept of a well-grounded claim, and redefines the obligations of VA with respect to the duty to assist. The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The final rule implementing the VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001). 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and3.326(a) (2003).

The question herein presented is one governed not by the facts presented but by the controlling laws and regulations. See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). Accordingly, the VCAA is not applicable.

Service connection is appropriate for disability resulting from disease or injury incurred or aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

- 3 



The service retirement examination conducted in August 1995 showed the presence of hypercholesterolemia. Hypercholesterolemia is an excess of cholesterol in the blood. Dorland's Illustrated Medical Dictionary, 28th Ed. p. 792 (1994). As such, it represents only a laboratory finding and is not an actual disability in and of itself for which V A disability compensation benefits are payable. As hypercholesterolemia is not a disease or injury within the meaning of 38 D.S.C.A. § 1110, 1131 service connection may not be granted as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). Accordingly, the claim must be denied.

ORDER

Entitlement to service connection for hypercholesterolemia is denied.

REMAND

The evidence reflects that the veteran is receiving on going VA and private medical treatment. The most recent treatment record on file is dated in December 2001. The Board is of the opinion that the subsequent treatment records should be obtained.

A review of the service medical records shows that the veteran underwent cardiac work-up in 1991 and was found to have trace aortic insufficiency and an irregular heart rhythm which were diagnosed as asymptomatic benign ventricular ectopy. He was seen on occasion for back problems and gave a history of recurrent back pain at the time of the retirement examination. The most recent V A examination was conducted in January 1999. At that time the examiner indicated that he did not have the opportunity to review the veteran's claims folder. Following the examination -low back syndrome was diagnosed. In view of these facts, the Board finds that current examinations are warranted.	.	.

- 4 



These matters are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the veteran if further action is required on his part.

Accordingly, the case is REMANDED. for the following actions:

1. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied. See also 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2. The veteran should be.furnished the appropriate release of information forms in order to obtain copies of any pertinent VA medical records dated from July 2001 to the present and pertinent private medical records dated from December 7, 2001.

3. The VA outpatient records dating from August 2001 to the present should be requested from the Battle Creek, Michigan VA outpatient facility

4. Thereafter, the RO should schedule the veteran for an examination by a specialist in upper respiratory disorders to determine the severity of the service-connected sinusitis. All necessary tests and studies deemed necessary should be conducted. The claims file must be made available the examiner in conjunction with the examination.

The examiner should note the number of incapacitating and non-incapacitating episodes of sinusitis in a year and whether the veteran experiences headaches, pain,

- 5 



and purulent discharge or crusting associated with sinusitis. An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

5. The RO should schedule the veteran for a VA examination by a cardiologist to determine the severity and etiology of the cardiovascular disease. All necessary tests and studies deemed necessary should be performed. The claims folder is to be made available to the examiner prior to the examination. Following the examination, the examiner is requested to render an opinion as to whether it is as likely as not that any current cardiovascular disease is related to service. The examiner is requested to comment of the clinical significance of the inservice trace aortic insufficiency, an irregular heart rhythm and asymptomatic benign ventricular ectopy as they relate to the current diagnosis. A complete rational for the opinion expressed should be included in the report.	.
6. The veteran should be scheduled for a VA eye examination to determine the nature and severity of any eye disability, to include conjunctivitis. All necessary tests and studies should be performed. The examiner is requested to obtain a detailed clinical history. Following the examination, the examiner is requested to render an opinion as to whether it is as likely as not any current eye disability diagnosed, to include conjunctivitis and impaired vision, is related military service. A complete rationale for the opinion expressed should be included I the report.

7. The RO should schedule the veteran for a VA examination by an orthopedist to determine the nature,

- 6 



severity, and etiology of any back and rib disorders. All necessary tests and studies, including X:-rays should be conducted. The examiner is requested to specify whether there is any residual disability resulting from the in service chest injuries in January 1978 and August 1980.

Following the examination, the examiner is requested to render an opinion as to whether it is as likely as not that any acquired back or chest disabilities diagnosed are related to service. A complete rationale for the opinion expressed should be included in the report.

8. The RO should schedule the veteran for a VA examination to determine the presence and severity of the reported condyloma accuminata. The claims folder should be made available to the examiner prior
to the examination	.

9. Thereafter, the RO should readjudicate the c1aims on appeal, with consideration of Fenderson v. West, 12 Vet. App. 119 (1999) where appropriate. If the benefits sought remain denied, the veteran and his representative should be furnished a supplemental statement of the case, and be given the opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United

- 7 



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	ROBERT P. REGAN 
Veterans Law Judge, Board of Veterans'

- 8 




